         Case 2:20-cv-05623-PA-KK Document 15 Filed 08/06/20 Page 1 of 1 Page ID #:51

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                        Central District
                                                    __________  District of
                                                                         of California
                                                                            __________

                                                                     )
           ANTHONY BOUYER, an individual,                            )
                                                                     )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                          Civil Action No. 2:20-cv-05623-PA-KKx
                                                                     )
   RUTH COHEN, individually and as trustee of the                    )
 GRANTOR RETAINED INCOME TRUST OF THE R&R                            )
   FAMILY TRUST UDT 10/5/89; and DOES 1-10,                          )
                   inclusive,                                        )
                           Defendant(s)                              )

                                                    $0(1'('SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) RUTH COHEN, individually and as trustee of the GRANTOR RETAINED INCOME
                                           TRUST OF THE R&R FAMILY TRUST UDT 10/5/89
                                           18033 Saticoy St
                                           Reseda, CA 91335




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Manning Law, APC [Office: (949) 200-8755]
                                           Joseph R. Manning, Jr., Esq. (SBN223381)
                                           20062 S.W. Birch St., Ste. 200, Newport Beach, CA 92660




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF C
                                                                                       COURT
                                                                                         O RT
                                                                                         OU R


Date:             08/06/2020
                                                                                         Signature
                                                                                         Sign
                                                                                            naattur
                                                                                                 u e of
                                                                                                     o Clerk or Deputy Clerk
